                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                 ____________________


RONALD D. SORTLAND, and
VIRGINIA S. SORTLAND,                                      Case No. 1:19-cv-644

                      Plaintiffs,                          Hon. Robert J. Jonker
                                                           Chief United States District Judge
v.
                                                           Hon. Ray Kent
MS. COLOMBEL-SINGH, and                                    United States Magistrate Judge
MS. D. PATRICK,

                  Defendants.
__________________________________________/

                           CERTIFICATE OF CONCURRENCE

       Pursuant to Local Civil Rule 7.1(d), counsel for the Defendants contacted Plaintiffs to

explain the nature of the motion and request concurrence by telephone. Plaintiffs indicated that

they do not oppose this motion.


                                            ANDREW BYERLY BIRGE
                                            United States Attorney



Dated: December 2, 2019                     /s/ Nicole Mazzocco
                                            NICOLE MAZZOCCO
                                            Assistant United States Attorney
                                            P.O. Box 208
                                            Grand Rapids, Michigan 49501-0208
                                            (616) 456-2404
                                            nicole.mazzocco@usdoj.gov
                                            Attorneys for Defendants
